Citation Nr: 1242757	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  09-32 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel




REMAND

The Veteran had active service from August 1967 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that one of the issues certified on appeal was simply service connection for bilateral hearing loss.  However, as will be discussed in further detail below, because the evidence of record suggests that the Veteran may have had right and/or left ear hearing loss that existed prior to service, the Board finds that the Veteran's hearing loss claim is better adjudicated as two separate issues, as reflected on the title page.

A review of the record shows that audiometric testing conducted as part of a February 1967 medical examination for enlistment purposes revealed that the Veteran's auditory thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
35 (35)
N/A
45 (50)
LEFT
5 (20)
5 (15)
-5 (5)
N/A
30(35)

(Service department audiometric testing conducted before November 1967 generally applied ASA standards.  Thereafter, an ISO standard has been applied.  The numbers in parentheses reflects a conversion to ISO standard for comparison purposes.)  

The Veteran's June 1970 military separation examination report included the results of an audiogram that recorded his pure tone auditory thresholds as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
15
LEFT
0
0
0
N/A
30

In October 2008, the Veteran underwent a VA audiology examination.  The results of audiometric testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
75
75
LEFT
10
20
45
75
75

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  Thus, it is clear that the Veteran has a current hearing loss disability, bilaterally.

At the outset, the Board notes that it is well established that every veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2012).

Notably, VA audiologists in April and October 2008 both indicated pre-existing hearing loss, bilaterally.  The October 2008 VA audiologist specifically stated that the Veteran's "entrance audio[gram], if valid, indicated pre-existing [hearing] loss."  The April 2008 VA audiologist determined, however, that any noise exposure in service "was clearly not loud enough to cause damage to [the Veteran's] hearing" since his auditory thresholds were better at separation than at entrance.  The April 2008 VA audiologist also opined against a nexus between the Veteran tinnitus and service based on the Veteran's denial of ear problems at the time of separation and the existence of "significant pre and post military noise exposure."  Relying on the absence of documented hearing loss at the time of separation from service, as well as a history of civilian noise exposure, the October 2008 VA audiologist opined that it was less likely than not that the Veteran has service connected hearing loss.  

A review of the audiograms of record suggests that the Veteran may have had right ear hearing loss that pre-existed service, as demonstrated by the 50 decibel auditory threshold recorded at 4000 Hertz.  However, right ear hearing loss was not demonstrated for VA disability purposes at the time of separation from service.  Moreover, the Veteran specifically denied hearing loss on his February 1967 report of medical history.  Further, although both VA audiologists indicated pre-existing hearing loss, bilaterally, the Veteran's entrance audiogram did not demonstrate left ear hearing loss for VA purposes.  The February 1967 audiogram does, however, suggest some degree of left ear hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) ("the threshold for normal hearing is from 0 to 20 [decibels], and higher threshold levels indicate some degree of hearing loss").

Thus, a question is raised as to whether the Veteran had right or left ear hearing loss prior to service.  In this regard, the Board notes that "if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004).  A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2012).  

Given the evidence of record, the Board finds that the Veteran's claims of service connection for right and left ear hearing loss must be remanded for a new VA examination that addresses whether the Veteran had pre-existing hearing loss and, if so, whether any such hearing loss chronically worsened by active military service.  See Wagner, supra.  The Board finds that the Veteran's claim of service connection for tinnitus must also be remanded as it does not appear as though the April 2008 VA audiologist considered the Veteran's lay statements concerning the onset and continuity of tinnitus symptoms.  Further, it appears as though the VA audiologist's negative nexus opinion was based, in part, on the existence of "significant" pre- and post-service noise exposure.  The Veteran, however, has asserted that he was not subject to any occupational noise exposure and the April 2008 VA examination report notes only "occasional target shooting," which the Veteran quit 15 years prior.  This raises a question as to whether the VA audiologist's opinion was based on an accurate factual premise and a new opinion regarding the etiology of the Veteran's tinnitus must be obtained on remand.  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  Schedule the Veteran for a VA audiology examination to evaluate his claims of service connection for hearing loss and tinnitus.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All studies, tests, and evaluations should be performed as deemed necessary by the audiologist and the results of any testing must be included in the examination report.  Specifically, the audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  

The audiologist should review all of the service department records pertaining to the Veteran's hearing, and any post-service records contained in the claims folder, to specifically include the Veteran's lay statements regarding his in-service noise exposure and hearing loss, as well as the statements submitted by the Veteran's friends and family concerning their knowledge of the Veteran's tinnitus symptoms and progressive worsening of his hearing loss.  The audiologist must also specifically consider the impact of the Veteran's reported in-service noise exposure.  

After considering the pertinent information in the record in its entirety, the VA examiner should provide opinions with respect to the following questions:

a) did the Veteran have right and/or left ear hearing loss that pre-existed service?  If yes, the audiologist must cite to the evidence of record to support that conclusion.  The audiologist is requested to comment on whether there is any reason to question the validity of the February 1967 audiogram.

b) if the examiner finds that right and/or left ear hearing loss pre-existed service, can it be concluded that there was an increase in loss of acuity during military service beyond the natural progression of the disease?

c) if the audiologist finds that right and/or left ear hearing loss did not pre-exist service, is it at least as likely as not that the Veteran's current right and/or left ear loss hearing loss had its onset in service or is otherwise related to his military service.  In so concluding, the audiologist must take into consideration the lay statements of record concerning the onset and continuity of hearing loss.

d)  is it at least as likely as likely as not that the Veteran's tinnitus had its onset during active duty or is otherwise attributable to service.  In so concluding, the audiologist must take into consideration the lay statements concerning the onset and continuity of tinnitus symptoms, to specifically include the Veteran's statement that he has had tinnitus symptoms since service.

If the audiologist finds that delayed onset hearing loss weighs against a finding that such hearing loss is traceable to military service, the audiologist must provide specific reasons for any such finding.  The audiologist should also comment on the impact of any post-service noise exposure on the Veteran's current hearing loss disability.  

Regardless of whether the audiologist's opinion as to any question is favorable or negative, the audiologist must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder or to known medical principles relied upon in forming his opinion.  The audiologist should also discuss the significance of any post-service noise exposure on the Veteran's current disabilities.  The audiologist should also set forth the medical reasons to accept or reject the Veteran's theory that this current hearing loss and tinnitus are attributable to his in-service noise exposure while serving overseas in Vietnam.  

If the audiologist determines that an opinion cannot be provided without resorting to speculation, the audiologist should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the audiologist should be undertaken so that a definite opinion can be obtained.)

2.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in this request.  If any report is insufficient, it must be returned to the audiologist for necessary corrective action, as appropriate.

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues of entitlement to service connection for right and left ear hearing loss and tinnitus.  If any benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until he is notified.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

